People v Taylor (2016 NY Slip Op 03979)





People v Taylor


2016 NY Slip Op 03979


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1212 1879/10

[*1]The People of the State of New York, Respondent,
vDwayne Taylor, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Sharmeen Mazumder of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered September 11, 2013, convicting defendant, upon his plea of guilty, of assault in the first degree and attempted conspiracy in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 18 years, unanimously affirmed.
The court properly adjudicated defendant a second violent felony offender, because, as we have repeatedly held in cases presenting the same issue, a conviction of criminal possession of a weapon in the third degree pursuant to former Penal Law § 265.02(4) qualifies as a violent felony (see e.g. People v McGhee, 125 AD3d 537 [1st Dept 2015], lv granted 26 NY3d 968 [2015]; People v Thomas, 122 AD3d 489 [1st Dept 2014], lv denied 24 NY3d 1123 [2015]).
Although we find that defendant did not make a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK